I believe this appeal presents us with a matter of statutory construction which we review on a de novo basis. At issue is the meaning of the phrase "continuously attends * * high school."
The critical question before us is not whether Heather's unequivocal withdrawal from school on December 1, 1996, her eighteenth birthday, terminated her mother's support obligation as a matter of law. Clearly, by the terms of R.C. 3103.03 (B) and 3109.05 (E), it did. Rather, the critical issue is whether her reenrollment the following fall revived her mother's obligation to provide for Heather's support. Certainly, a child who reaches eighteen, quits high school, and does not seek to return until reaching the age of twenty would not be entitled to a parent's support notwithstanding the fact that she is subsequently reenrolled as a full-time high school student. Put another way, the word "continuously" connotes without interruption, see Black's Law Dictionary (6 Ed.1990) 322, *Page 568 
as opposed to being presently enrolled. Accordingly, I concur in the judgment of reversal.